IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

PAMELA LONG,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1176

SUNTRUST MORTGAGE, INC.,

      Appellee.

_____________________________/

Opinion filed April 15, 2015.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Pamela Long, pro se, Appellant.

Florida Foreclosure Attorney, Boca Raton, for Appellee.




PER CURIAM.

      DISMISSED as untimely. See Fla. R. Civ. P. 1.540; see also State, Dep’t of

Transp. v. Bailey, 603 So. 2d 1384 (Fla. 1st DCA 1992).


WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.